PER CURIAM.
This case came on to be heard upon the record and briefs and argument of counsel ; and it appearing that the complaint attacks the action of the probate court of Cuyahoga County, Ohio, in removing for neglect and incompetency ah executor under a will during the pendency of an action to contest such will in the court of common pleas of Cuyahoga County, Ohio;
And it appearing that the instant case was filed in the federal court upon the ground of diversity of citizenship between the parties, and that the matter in controversy does not exceed, exclusive of interest and costs, the sum or value of $3,000, Title 28, § 41 (1), U.S.C., 28 U.S.C.A. § 41(1);
And it appearing that the action of the probate court in the exercise of its exclusive and plenary jurisdiction to direct and control the conduct and settle the accounts of executors and administrators (Section 10501-53, General Code of Ohio), is not subject to review by thé federal court, and that no substantial constitutional or federal question is involved:
The judgment of the District Court is affirmed.